Title: To John Adams from John Marshall, 26 July 1800
From: Marshall, John
To: Adams, John



Sir
Washington July 26th 1800

I receivd by the last mail your letter of the 19th. inst inclosing several papers which are disposd of according to your directions.
You will receive herewith a translation of the German letter which was addressd to you. The calculations & the poem referd to, it was deemd unnecessary to translate.
The Spanish minister has on the part of his sovereign claimd the restoration of the Sandwich captured by Capt. Talbot in porto del plato as having been taken in a spanish port. Porto del plato is in that part of St. Domingo which was by treaty stipulated to be surrenederd to France but which has still in fact remaind in the possession & under the government of the Spanish Crown. I supposd it to be perfectly clear that the capture was not authorizd & that it was an unintentional violation of the rights of spain. I consulted the heads of departments on the case & they all concurd with me in opinion respecting it. Under these circumstances it was beleivd that it would be more agreeable to you that I shoud immediately act than that an answer shoud be with held until your opinion coud be obtaind. I have therefore directed the Sandwich to be given up to the minister of his Catholic Majesty. I hope Sir you will not be dissatisfied with this measure.
I transmit you by this Mail a letter receivd some time past from the Spanish Minister respecting Genl. Bowles. I have informd him that the letter is laid before you you & have requested him to furnish this department with such further information as he may receive & may chuse to communicate.
I have mentiond to the heads of departments the suggestion containd in Mr. Kings letter concerning the payment of a gross sum in satisfaction of the claims of the British creditors under the 6th. article of our treaty of amity &c with that nation. It is their opinion that the proposition merits consideration & they think that if a sum not exceeding five milion of dollars or perhaps a milion sterling woud be receivd that sound policy woud direct the compromise. I am greatly inclind to beleive that we shall never be able to extricate ourselves from this affair on better terms.
I am Sir with respectful attachment / Your Obedt. Servt
J Marshall